Exhibit 10.3

 

SHAREHOLDERS’ PROXY AGREEMENT

 

This Agreement is made and entered into by the Parties below on August 1, 2017
in Beijing, People’s Republic of China (“China”).

 

1.Beijing Jiucheng Information Consulting Company (the “Subsidiary Company”);

 

2.Beijing Jiucheng Asset Management Company (the “VIE Company”); and

 

3. Shareholder: Jiuyuan Investment Company

 

   Shareholder: Meng Xiangbin (collectively referred to as the “Shareholders”).

 

The above Subsidiary Company, the VIE Company and the Shareholders are
hereinafter collectively referred to as the “Parties.”

 

WHEREAS

 

1. The Shareholders are the current shareholders of the VIE Company, holding all
the issued and outstanding equity interests in the VIE Company.

 

2.The Subsidiary Company is a wholly owned foreign enterprise, which is duly
incorporation in Beijing, China.

 

2. The Shareholders intends to appoint the Subsidiary Company to act as its
proxy to exercise its voting rights in the VIE Company, and the Subsidiary
Company intends to accept such appointment.

 

The Parties through friendly negotiations hereby agree as follows:

 

Article 1. Proxy

 

1.1 The Shareholders hereby irrevocably appoints the Subsidiary Company, to act
as the sole proxy for the Shareholders to exercise the rights described below
(the “Proxy Rights”) which the Shareholders are entitled to exercise as
shareholder of the VIE Company under the Articles of Association of the VIE
Company:

 

(1) to represent the Shareholders to attend meetings of shareholder
(“Shareholder Meetings”) of the VIE Company;

 

(2) to represent the Shareholders to vote on all matters to be discussed and
resolved by the Shareholders such vote to be cast entirely at the discretion of
the Subsidiary Company;

 

(3) to propose and to convene interim shareholder meetings;

 

(4) to exercise other shareholder’s voting rights under the Articles of
Association of the VIE Company (including any other shareholder’ voting rights
provided in the amendments to such Articles of Association, if any).

 

1.2 The Shareholders shall recognize any legal consequence arising out of
exercising the foregoing Proxy Rights by the Subsidiary Company and shall bear
corresponding responsibilities therefore.

 



 1 

 

 

1.3 The Shareholders hereby confirms that the Subsidiary Company can exercise
the aforesaid Proxy Rights without seeking the opinion of the Shareholder. The
Subsidiary Company shall notify the Shareholder in a timely manner of any
resolution, or any proposal to hold interim shareholder Meetings, after such
resolution or proposal is made.

 

Article 2. Rights to Know

 

2.1 In order to exercise the Proxy Rights hereunder, the Subsidiary Company is
entitled to inspect all relevant information concerning the operations,
businesses, customers, finances, employees and the like of the VIE Company, and
refer to any relevant material and document of the VIE Company and the VIE
Company shall render its full cooperation.

 

Article 3. Exercise of the Proxy Rights

 

3.1 The Shareholders shall recognize that the Subsidiary Company may re-appoint,
when necessary, another person or other persons, to act as proxy for the
Subsidiary Company to exercise any or all of its Proxy Rights within the scope
of Article 1 and the Shareholders agrees to bear all corresponding legal
responsibilities.

 

3.2 The Shareholders shall render full assistance to the Subsidiary Company in
exercising its Proxy Rights, including the timely signing of resolutions of the
shareholder meetings or other relevant legal documents of the VIE Company when
necessary (e.g. upon the request of government departments to submit documents
for examination and approval, registration and reference).

 

3.3 If, at any time during the term of this Agreement and for any reason, the
Proxy Rights hereunder cannot be granted or exercised (except for breach of this
Agreement by the Shareholders or the VIE Company), the Parties shall forthwith
seek a substitute similar to this Agreement, and sign, when necessary, a
supplemental agreement to amend or modify the terms and conditions herein in
order to ensure the continuing performance of this Agreement.

 

Article 4. Exemption and Compensation

 

4.1 The Parties hereby confirm that the Subsidiary Company shall not be required
to bear any responsibility for, or make any compensation, financially or
otherwise, to the Shareholders or to other Parties or any third party, with
respect to the exercise of the Proxy Rights under this Agreement.

 

4.2 The Shareholders and the VIE Company hereby agree to indemnify the
Subsidiary Company for, and hold it harmless against, all losses suffered or
likely to be suffered from exercising the Proxy Rights, including but not
limited to any loss resulting from any litigation, collection, arbitration,
claim or administrative investigation or punishment by governmental agency
brought by any third party. However, losses due to intentional or serious
misconduct of the Subsidiary Company which are not caused by the Shareholder
shall not be compensated.

 



 2 

 

 

Article 5. Representations and Warranties

 

5.1 The Shareholders hereby represents and warrants as follows:

 

5.1.1 Shareholders have full capacity for civil conduct, and have full and
independent legal status and capacity to sign, deliver and perform this
Agreement. They can become a party as the subject of litigation independently.

 

5.1.2 Shareholders have full power to sign and deliver this Agreement and all
other documents related to the transactions described herein and to be signed by
such Party and have full power to complete the transactions described in this
Agreement. This Agreement shall be binding upon, and may be enforced against,
such Party in accordance with the terms and conditions hereunder.

 

5.1.3 Shareholders are the only two legal shareholders of the VIE Company at the
time this Agreement comes into force. Other than the rights defined under this
Agreement, no third-party rights exist in the Proxy Rights. Under this
Agreement, the Subsidiary Company may fully and completely exercise such Proxy
Rights in accordance with the Articles of Association of the VIE Company then in
effect.

 

5.2 Subsidiary Company and the VIE Company hereby respectively represent and
warrant as follows:

 

5.2.1 Each Party is a company with limited liability duly organized and validly
existing under the laws where it is registered, with the qualification of
independent legal person and fully independent legal status, and is legally
competent to execute, deliver and undertake this Agreement. It can become a
party as the subject of litigation independently.

 

5.2.2 Each Party has full power and authorization to sign and deliver this
Agreement and all other documents related to the transactions described herein
and to be signed by such Party; and each Party has full power and authorization
to complete the transactions described in this Agreement.

 

5.3 The VIE Company hereby declares and warrants as follows:

 

5.3.1 Under this Agreement, the Subsidiary Company shall have the right and
authority fully and completely to exercise its Proxy Rights in accordance with
the Articles of Association of the VIE Company then in effect.

 

Article 6. Term of this Agreement

 

6.1 This Agreement shall come into force upon due execution by the Parties
hereof. Unless it is unanimously agreed by the Parties to terminate in advance,
the term of this Agreement shall be extended indefinitely, provided that the
Shareholders remain shareholders of the VIE Company.

 

6.2 If the Shareholders transfer all their equity interest in the VIE Company
with the prior written consent of the Subsidiary Company, such Party shall no
longer be a Party herein, but the obligations and undertakings of the other
Parties herein shall not be affected.

 



 3 

 

 

Article 7. Notice

 

7.1 Any notice or other communication sent by any Party shall be written in
Chinese, and sent by mail or facsimile transmission to the addresses of the
other Parties set forth below or to other designated addresses previously
notified by any such other Party. If any Party changes its address, it shall
notify the other Parties of such change in a timely and effective manner. The
dates on which such notices deemed to have been effectively given shall be
determined as follows:

 

(A) Notices given by personal delivery shall be deemed effectively given on the
date of personal delivery;

 

(B) Notices sent by registered airmail (postage prepaid) shall be deemed
effectively given on the seventh (7th) day after the date on which they were
mailed (as indicated by the postmark);

 

(C) Notices sent by a courier recognized by the Parties shall be deemed
effectively given on the third (3rd) day after they were sent to such courier
service agency; and

 

(D) Notices sent by facsimile transmission shall be deemed effectively given on
the first business day following the date of transmission, as indicated on the
document.

 

Subsidiary Company: Beijing Jiucheng Information Consulting Company

Address: Room 401-2, Building No.1, Section 1, No.188 the South 4th Ring West
Road, Fengtai District, Beijing, China.

Email: lqlstxz@163.com

Tel: +86 18811139608

 

VIE Company: Beijing Jiucheng Asset Management Company

Address: Room 1001, Unit 1, 9 F, No.2 Block, No.82 East 4th Ring Road, Chaoyang
District,Beijing, China

Email:mengxiangbin@jiuyuancorp.com

Tel: +86 18501079999

 



 4 

 

 

Shareholder: Jiuyuan Investment Company

Address: 1F-3F, No. 52 Building, South Road of East 4th Ring Road, Chaoyang
District, Beijing, China

Email: mengxiangbin@jiuyuancorp.com

Tel: +86 18501079999

 

Shareholder: Meng Xiangbin

Address: No.120, Building No.5, No. 66 Tongtai Road, Jinshui District,
Zhengzhou, Henan Province, China.

Email: mengxiangbin@jiuyuancorp.com

Tel: +86 18501079999

 

Article 8. Breach and Liabilities

 

8.1 The Parties hereby agree and confirm that if one Party (“Breaching Party”)
materially breaches any of the agreed terms and conditions under this Agreement,
or materially fails to perform any of its obligations herein, such Breaching
Party shall be deemed to have breached this Agreement (“Breach”), any of the
other non-breaching Parties (“Non-Breaching Parties”) is entitled to request the
Breaching Party to redress or take remedial measures within a reasonable time
period. If the Breaching Party, within a reasonable time period no later than
thirty (30) days after receiving the written notice from any Non-Breaching Party
requesting redress, fails to redress or take remedial measures, then (1) the
Subsidiary Company shall be entitled to terminate this Agreement and claim
damages from the Breaching Party should the Shareholders or the VIE Company
breach this Agreement; (2) the Non-Breaching Parties shall be entitled to claim
damages but not be entitled to terminate or abrogate this Agreement or trust
herein should the Subsidiary Company breach this Agreement.

 

8.2 Notwithstanding the other provisions herein, the validity of this Article
shall not be affected by the suspension or termination of this Agreement.

 

Article 9. Miscellaneous

 

9.1 This Agreement is made in English with 4 original copies in total, each
Party to hold one.

 

9.2 The Laws of China shall govern the conclusion, effectiveness, performance,
amendment, interpretation and termination of this Agreement.

 

9.3 Any dispute arising hereof or other relevant disputes shall be settled
through negotiations. If such dispute cannot be settled within thirty(30) days
after the negotiations start, it shall be submitted to the South China
International Economic and Trade Arbitration Commission and arbitrated in
Beijing in accordance with the arbitration rules of such arbitration commission.
The arbitration award shall be accepted as final and binding upon the Parties.

 



 5 

 

 

9.4 Any rights, power or remedy of the Parties under any term and conditions
herein shall not deprive such Parties of any other rights, power or remedy under
the laws and this Agreement. A Party’s exercise of its rights, power and remedy
shall not affect the exercise of its other rights, powers and remedies.

 

9.5 One Party’s failure to exercise or delay in exercising any of its rights,
powers or remedies (“Rights of Such Party”) under this Agreement or laws shall
not lead to the waiver of the Rights of Such Party. Any individual or partial
waiver of the Rights of Such Party shall not deprive such Party’s rights in
exercising in other ways of the Rights of Such Party or exercise other rights of
such Party.

 

9.6 The title of each article is for reference and shall under no circumstance
be used for, or affects, the interpretation of the terms and conditions
hereunder.

 

9.7 Any of the terms and conditions hereunder can be severed and independent
from the others. If one or more of such terms and conditions shall be invalid,
illegal, or unenforceable, the validity, legality and enforceability of the
remaining terms and conditions hereunder shall not be in any way affected or
impaired.

 

9.8 Any amendment and supplement to this Agreement shall be made in writing, and
come into force upon proper signature by the Parties.

 

9.9 Without the prior written consent of the other Parties, any Party shall not
transfer any of its rights and/or obligations hereunder to any third party.

 

9.10 This Agreement shall be binding upon each Party’s legal successors,
transferees or assigns permitted by the other Parties as if they were a
contracting party to this Agreement.

 



 6 

 

 

Beijing Jiucheng Information Consulting Company

 

Signed by /s/Xiangbin Meng

Name of Authorized Representative: Xiangbin Meng

Seal: (Seal) Beijing Jiucheng Information Consulting Company

 

Beijing Jiucheng Asset Management Company

Signed by /s/Xiangbin Meng

Authorized Representative: Xiangbin Meng

Seal: (Seal) Beijing Jiucheng Asset Management Company

 

Jiuyuan Investment Company

Signed by /s/Xiangbin Meng

Authorized Representative: Xiangbin Meng

Seal: (Seal)Jiuyuan Investment Company

 

Meng Xiangbin: /s/Xiangbin Meng

 

 

7

 

